        Case 1:17-cv-02041-RJL Document 135-1 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                         Plaintiffs,

 v.                                                          Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                         Defendants.


              DECLARATION OF THOMAS A. CLARE, P.C. IN SUPPORT OF
            PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                   MOTION FOR PARTIAL SUMMARY JUDGMENT
                 ON THE ISSUE OF PLAINTIFFS AS PUBLIC FIGURES

       I, Thomas A. Clare, P.C., declare as follows:

       1.      I am an attorney at law in good standing and licensed to practice in the District of

Columbia (D.C. Bar No. 461964). I am a partner of the law firm Clare Locke LLP, counsel for

Plaintiffs Mikhail Fridman, Petr Aven, and German Khan. I submit this Declaration in support of

Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Partial Summary Judgment on

the Issue of Plaintiffs as Public Figures. Unless otherwise stated, I have personal knowledge of

the facts set forth in this declaration and, if called as a witness, I could and would testify under

oath competently thereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Defendants’ First

Requests for Production of Documents, served on October 11, 2019.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Defendants’ First Set of

Interrogatories to Plaintiffs, served on October 11, 2019.




                                                 1
        Case 1:17-cv-02041-RJL Document 135-1 Filed 03/05/21 Page 2 of 2




       4.      Attached hereto as Exhibit 3 is a true and correct copy of Defendants’ Requests for

Admission to Plaintiff Mikhail Fridman, dated June 24, 2020.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of Defendants’ Requests for

Admission to Petr Aven, dated June 24, 2020.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Defendants’ Requests for

Admission to German Khan, dated June 24, 2020.

       7.      Attached hereto as Exhibit 6 is an excerpt of a transcript of the deposition of

Plaintiff Petr Aven, which was taken on December 9, 2020.

       8.      Attached hereto as Exhibit 7 is an excerpt of a transcript of the deposition of

Plaintiff Mikhail Fridman, which was taken on November 17, 2020.

       9.      Attached hereto as Exhibit 8 is an email communication from Joshua A. Levy to

Alan S. Lewis, dated February 19, 2021.



       I declare under penalty of perjury under the laws of the United States of America and the

State of California that the foregoing is true and correct. Executed this 5th day of March, 2021, at

the City of Alexandria, Commonwealth of Virginia.

                                               /s/ Thomas A. Clare, P.C.
                                              Thomas A. Clare, P.C.




                                                 2
